Exhibit 10.02

 

EXECUTION VERSION

 

INCREMENTAL FACILITY ACTIVATION NOTICE

 

October 28, 2016

 

  To:JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement referred to below

 

This Incremental Facility Activation Notice is dated as of October 28, 2016
(this “Agreement”), and is entered into by and among Coty Inc., a Delaware
corporation (the “Parent Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent for the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”), and the Incremental Term Lenders
signatory hereto.

 

Reference is made to that certain Credit Agreement dated as of October 27, 2015
(as amended by the Incremental Assumption Agreement and Amendment No. 1 dated as
of April 8, 2016 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Parent Borrower, the Lenders from time to time party thereto, the
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
same meanings assigned to such terms in the Credit Agreement.

 

I. Incremental Facility Activation Notice

 

(a)          This Agreement constitutes an Incremental Facility Activation
Notice referred to in the Credit Agreement to be provided at any time prior to
the Date of Full Satisfaction in accordance with the terms and provisions of the
Credit Agreement, and the Parent Borrower and each of the Incremental Term
Lenders signatory hereto hereby notify you that:

 

1.The Incremental Facility is an Incremental Term Loan facility consisting of
Term A Loans denominated in Dollars (the “Second Amendment Incremental Term A
USD Loans”).

 

2.The amount of the Second Amendment Incremental Term A USD Loans requested by
this Incremental Facility Activation Notice is $975,000,000.

 

3.The Borrower with respect to the Second Amendment Incremental Term A USD Loans
shall be the Parent Borrower.

 

4.The amount of the Second Amendment Incremental Term A USD Loans to be made by
each Incremental Term Lender is set forth opposite such Incremental Term
Lender’s name on Schedule B attached hereto.

 

5.The Business Day on which such Second Amendment Incremental Term A USD Loans
are requested to be made (the “Increased Amount Date”) pursuant to this
Incremental Facility Activation Notice is October 28, 2016.

 

6.The proceeds of such Second Amendment Incremental Term A USD Loans are to be
used to pay fees and expenses incurred in connection with the transactions
contemplated by this Agreement and for general corporate purposes.

 

(b)          Each of the Incremental Term Lenders and the Parent Borrower hereby
agrees that (i) the amortization schedule relating to the Second Amendment
Incremental Term A USD Loans is set forth in Schedule A attached hereto,
pursuant to which the maturity date shall be the fifth anniversary of the

 



Increased Amount Date, and (ii) the Applicable Rate for the Second Amendment
Incremental Term A USD Loans shall be identical to the Applicable Rate of the
Term A USD Loans made on the Closing Date.

 

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING THEREUNDER OR
RELATED TO THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

2



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 



  COTY INC.         By /s/ Michelle Garcia             Name: Michelle Garcia    
      Title: Assistant Secretary         JPMORGAN CHASE BANK, N.A.         as
Administrative Agent and Second Amendment Incremental Term A USD Lender        
By /s/ Tony Yung             Name: Tony Yung           Title: Executive Director
      [Signature Page to Incremental Facility Activation Notice – Term Loan A
USD]

 



Schedule A

 

Amortization

 

Amortization Payment Date Principal Amount     March 31, 2017 $12,187,500 June
30, 2017 $12,187,500 September 30, 2017 $12,187,500 December 31, 2017
$12,187,500 March 31, 2018 $12,187,500 June 30, 2018 $12,187,500 September 30,
2018 $12,187,500 December 31, 2018 $12,187,500 March 31, 2019 $12,187,500 June
30, 2019 $12,187,500 September 30, 2019 $12,187,500 December 31, 2019
$12,187,500 March 31, 2020 $12,187,500 June 30, 2020 $12,187,500 September 30,
2020 $12,187,500 December 31, 2020 $12,187,500 March 31, 2021 $12,187,500 June
30, 2021 $12,187,500 September 30, 2021 $12,187,500 October 28, 2021
$743,437,500

 



Schedule B

 

Second Amendment Incremental Term A USD Commitments

 

Second Amendment Incremental Term
A USD Lender Second Amendment Incremental Term
A USD Loan Commitment BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
$43,500,000 BANK OF AMERICA, N.A. $66,800,000 BANK OF COMMUNICATIONS CO., LTD,
LONDON BRANCH $27,000,000 BANK OF TOKYO-MITSUBISHI UFJ, LTD. $33,400,000 BMO
HARRIS BANK, N.A. $23,400,000 BNP PARIBAS $58,000,000 CAPITAL ONE BANK (USA),
N.A. $10,900,000 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK $58,400,000
DEUTSCHE BANK AG $50,000,000 FIFTH THIRD BANK $23,400,000 HSBC BANK AUSTRALIA
LIMITED $58,400,000 ING BANK N.V. $58,400,000 INTESA SANPAOLO S.P.A. $43,500,000
JPMORGAN CHASE BANK, N.A. $66,800,000 KBC BANK N.V., NEW YORK BRANCH $7,500,000
LANDESBANK HESSEN-THÜRINGEN $30,000,000 MIZUHO BANK, LTD. $58,400,000 MORGAN
STANLEY BANK, N.A. $33,400,000 PT BANK NEGARA INDONESIA (PERSERO) TBK, NEW YORK
AGENCY $7,500,000 ROYAL BANK OF CANADA $58,400,000 SANTANDER BANK, N.A.
$23,400,000 SCOTIABANK (IRELAND) DAC $43,500,000 SUMITOMO MITSUI BANKING
CORPORATION $43,500,000 TRISTATE CAP BANK $2,500,000 UNICREDIT BANK AG, NEW YORK
BRANCH $45,000,000 TOTAL $975,000,000

 